 
Exhibit 10(d)
 


AMENDED AND RESTATED GUARANTY
 
THIS AMENDED AND RESTATED GUARANTY (this "Guaranty") is made as of January 11,
2007, by PROTECTIVE LIFE CORPORATION, a Delaware corporation (the "Guarantor"),
in favor of Wachovia Development Corporation (the "Lessor"), for the ratable
benefit of the Lessor and the Lease Participants (as defined below).
 
RECITALS
 
WHEREAS, pursuant to the Original Ground Lease (as this and other terms used in
these recitals are defined in accordance with Section 1 below), WCI acquired a
ground lease of certain real property located in Jefferson County, Alabama, and,
pursuant to the Original Lease Documents, constructed and installed on the Site
an annex office building and a related parking deck and related enhancements and
improvements, including furniture, fixtures and equipment, all of which comprise
the Facility; and
 
WHEREAS, pursuant to the Original Lease Documents, Protective Life Insurance
Company (together with any successor or permitted assign under the terms of the
Operative Documents, the “Company”), as agent for WCI under the Original Agency
Agreement, completed the construction and installation of all such enhancements
and improvements on the Site and agreed to provide operations, maintenance and
management support for the Facility; and
 
WHEREAS, in order to finance the acquisition of WCI’s ground lease of the Site
and the construction of the Facility on the Site for the ultimate use and
benefit of the Company in accordance with the Original Lease Agreement, the
Company, WCI (as lessor) and certain “Lease Participants” entered into the
Original Investment Agreement, whereby WCI, as lessor, made certain advances in
an aggregate amount of $75,000,000 and the Lease Participants, among other
things, made certain advances in exchange for Ownership Interests in the
Facility; and
 
WHEREAS, to induce WCI and the Lease Participants to enter into the Original
Investment Agreement and other Original Lease Documents, the Guarantor executed
and delivered the Original Guaranty Agreement in favor of WCI (for the ratable
benefit of the Lease Participants); and
 
WHEREAS, WCI has assigned 100% of its right, title, and interest in and to the
Original Lease Documents to Lessor pursuant to the terms of the Lessor
Assignment Agreement; and
 
WHEREAS, the Company has requested to refinance and extend the maturity of the
Original Lease Agreement by, among other things, entering into that certain
Amended and Restated Ground Lease dated as of the date hereof (as the same may
be amended, restated, supplemented, or otherwise modified from time to time, the
“Ground Lease”), that certain Amended and Restated Investment and Participation
Agreement dated as of the date hereof (as the same may be amended, restated,
supplemented, or otherwise modified from time to time, the “Investment
Agreement”), and that certain Amended and Restated Lease Agreement dated as of
the date hereof (as the same may be amended, restated, supplemented, or
otherwise modified from time to time, the “Lease”); and
 
WHEREAS, to induce the Lessor to enter into the Ground Lease, the Investment
Agreement, and the Lease, among other things, the Guarantor has agreed to
execute and deliver this Guaranty (as an amendment and restatement of the
Original Guaranty Agreement), whereby the Guarantor amends and restates its
agreement to guarantee the obligations of the Company to the Lessor (for itself
and for the ratable benefit of the Lease Participants) under the Operative
Documents (including, without limitation, the Investment Agreement and the
Lease);
 
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Guarantor hereby
agrees as follows:
 
SECTION 1. Definitions. Terms defined in the Investment Agreement or in
Schedule 1.02 to the Investment Agreement and not otherwise defined herein have,
as used herein, the respective meanings provided for therein.
 
SECTION 2. Incorporation of Representations, Warranties and Covenants. The
representations, warranties and covenants of the Guarantor contained in Articles
VII and VIII of the Investment Agreement are incorporated herein by reference,
and the Guarantor shall be bound thereby as fully as if they were set forth
herein.
 
SECTION 3. The Guaranty. The Guarantor, as primary obligor and not merely as
surety, hereby irrevocably and unconditionally guarantees  the full and punctual
payment (whether at stated maturity, upon acceleration or otherwise) when due
of all obligations of, and all amounts owing by, the Company (but not of the
Lessor) under the Lease, the Investment Agreement, and all other Operative
Documents, including, without limitation:
 
(a) all obligations to pay Rent, Impositions, Taxes, Other Taxes, Support
Expenses, the Termination Value where the Company has not elected to acquire the
Facility by payment of the Purchase Price upon the occurrence of a Cancellation
Event, the Purchase Price where the Company elects to acquire the Facility,
increased costs and compensation for reduced returns under Section 5.03 of the
Investment Agreement, compensation under Section 5.05 of the Investment
Agreement, expenses and indemnities under Section 11.03 of the Investment
Agreement and all other terms and provisions of the Operative Documents and
otherwise, and Yield or interest at the Default Rate in respect of overdue Rent,
Yield and all other amounts owing or payable of whatever nature, and
 
(b) the full and punctual performance when due of all obligations and agreements
of the Company to or in favor of the Lessor or the Lease Participants under the
Lease, the Investment Agreement, and all other Operative Documents, including,
without limitation, the Company's obligation to return the Facility to the
Lessor in accordance with Section 16 of the Lease if the Company has not elected
to acquire the Facility (all of the foregoing obligations in clauses (a) and
(b) above being referred to collectively as the "Guaranteed Obligations";
provided, that notwithstanding anything herein to the contrary, if no
Cancellation Event has occurred, and the Company has elected to pay the Final
Rent Payment in accordance with Section 15(a)(ii)(B) of the Lease, the Company
shall have no obligation to pay the Unrecovered Lessor Investments attributable
to that portion of the B Percentage Lessor Investments which constitute the
Non-Recourse Amount, which under such circumstances shall not constitute a part
of the Guaranteed Obligations), and agrees to pay any and all expenses
(including reasonable attorneys' fees and expenses) incurred by the Lessor, the
Lease Participants and their respective successors, transferees and assigns in
enforcing any rights under this Guaranty. Without limiting the generality of the
foregoing, the Guarantor's liability shall extend to all amounts that constitute
part of the Guaranteed Obligations and would be owed by the Company to the
Lessor or the Lease Participants but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
case or proceeding involving the Company. For purposes of determining when an
obligation is "due" for purposes of this Guaranty, such term shall be
interpreted to mean due in accordance with the terms of this Guaranty and
without regard to the amendment, modification or rejection of any Guaranteed
Obligation in any bankruptcy or other reorganization case or proceeding.
 
Unless otherwise directed in writing by Lessor, Guarantor acknowledges and
agrees that, in accordance with Section 10.02 of the Investment Agreement, all
payments to be made by Guarantor hereunder shall be made directly to the
Administrative Agent, on behalf of the Lessor and the Lease Participants, and
the Administrative Agent, in turn, will apply all of such payments so made in
accordance with the applicable terms of the Operative Documents. All such
payments actually received by the Administrative Agent shall constitute
constructive receipt thereof by the Lessor.
 
SECTION 4. Guaranty Unconditional. The Guarantor guarantees that the Guaranteed
Obligations will be paid and performed strictly in accordance with their terms,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Company with
respect thereto. The obligations of the Guarantor under this Guaranty are
independent of the Guaranteed Obligations and a separate action or actions may
be brought and prosecuted against the Guarantor to enforce this Guaranty,
irrespective of whether any action is brought against the Company or any of its
Affiliates or whether the Company or any of its Affiliates is joined in any such
action or actions. The obligations of the Guarantor hereunder shall be
irrevocable, unconditional and absolute and, without limiting the generality of
the foregoing, shall not be released, discharged or otherwise affected by:
 
(a)  any extension, renewal, settlement, compromise, waiver or release in
respect of any obligation of the Company under the Lease, the Investment
Agreement, or any other Operative Document, by operation of law or otherwise or
any obligation of any other guarantor of any of the Guaranteed Obligations;
 
(b)  any modification or amendment of or supplement to the Lease, the Investment
Agreement, or any other Operative Document;
 
(c)  any release, nonperfection or invalidity of any direct or indirect security
for any obligation of the Company under the Lease, the Investment Agreement, any
other Operative Document or any obligations of any other guarantor of any of the
Guaranteed Obligations;
 
(d)  any change in the corporate existence, structure or ownership of the
Company, or any other guarantor of any of the Guaranteed Obligations, or any
insolvency, bankruptcy, reorganization or other similar case or proceeding
affecting the Company, or any other guarantor of the Guaranteed Obligations, or
its assets or any resulting release or discharge of any obligation of the
Company, or any other guarantor of any of the Guaranteed Obligations;
 
(e)  the existence of any claim, set-off or other rights which the Guarantor may
have at any time against the Company, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, the Lessor, any Lease
Participant or any other Person, whether in connection herewith or any unrelated
transactions, provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;
 
(f)  any invalidity or unenforceability relating to or against the Company, or
any other guarantor of any of the Guaranteed Obligations, for any reason related
to the Investment Agreement, any other Operative Document or any other guaranty
of the Guaranteed Obligations, or any provision of applicable law or regulation
purporting to prohibit the payment by the Company, or any other guarantor of the
Guaranteed Obligations, of amounts due under the Lease or any other amount
payable by the Company under the Investment Agreement, or any other Operative
Document, or purporting to limit the claim of the Lessor against the Company
under the Lease; or
 
(g)  any other act or omission to act or delay of any kind by the Company, any
other guarantor of the Guaranteed Obligations, the Lessor or any other Person or
any other circumstance whatsoever which might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of the Guarantor's
obligations hereunder, including, without limitation, any failure, omission,
delay or inability on the part of the Lessor or the Lease Participants to
enforce, assert or exercise any right, power or remedy conferred on the Lessor
or the Lease Participants under the Lease, the Investment Agreement, or any
other Operative Document.
 
SECTION 5. Discharge Only Upon Payment In Full; Reinstatement In Certain
Circumstances. The Guarantor's obligations hereunder shall remain in full force
and effect until all Guaranteed Obligations shall have been paid in full. If at
any time any payment of Rent or Yield or any other amount payable by the Company
under the Investment Agreement, or any other Operative Document is rescinded or
must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of the Company or otherwise, the Guarantor's obligations
hereunder with respect to such payment shall be reinstated as though such
payment had been due but not made at such time.
 
SECTION 6. Waiver of Notice by the Guarantor. The Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any Person against the Company, any
other guarantor of the Guaranteed Obligations or any other Person. The Lessor
shall, to the extent reasonably practicable, provide prior written notice to the
Guarantor of any intentional action (or, in the case of an unintentional action,
such notice shall be provided upon discovery thereof by the Lessor) taken by the
Lessor referred to in Section 3, provided, however, that the failure to provide
such notice shall not affect the Guarantor's obligations under this Guaranty.
 
SECTION 7. Stay of Acceleration. If acceleration of the time for payment of any
amount payable by the Company under the Lease, the Investment Agreement or any
other Operative Document is stayed upon the insolvency, bankruptcy or
reorganization of the Company, all such amounts otherwise subject to
acceleration under the terms of the Lease, the Investment Agreement or any other
Operative Document shall nonetheless be payable by the Guarantor hereunder
forthwith on demand by the Lessor.
 
SECTION 8. Notices. All notices and other communications provided for hereunder
shall be given in accordance with the provisions of Section 11.02 of the
Investment Agreement. Guarantor acknowledges and agrees that, pursuant to
Section 11.02 of the Investment Agreement, the Administrative Agent is entitled
to receive and deliver notices under the Operative Documents on behalf of the
Lessor. In accordance with Section 10.02 of the Investment Agreement, Lessor and
Guarantor agree that notice delivered by Guarantor to the Administrative Agent
shall constitute constructive receipt thereof by Lessor and that notice
delivered by the Administrative Agent shall constitute in all respects notice
delivered by the Lessor.
 
SECTION 9. No Waivers. No failure or delay by the Lessor in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies provided in this Guaranty, the Lease, the Investment Agreement and the
other Operative Documents shall be cumulative and shall not be exclusive of any
other rights or remedies provided by law.
 
SECTION 10. Successors and Assigns; The Administrative Agent. 
 
(a) This Guaranty is for the benefit of the Lessor and its successors and
assigns, including the Lease Participants, to the extent of their Ownership
Interests. This Guaranty may not be assigned by the Guarantor without the prior
written consent of the Lessor and each Lease Participant and shall be binding
upon the Guarantor and its successors and permitted assigns.
 
(b) In accordance with Section 10.02 of the Investment Agreement (which is
hereby incorporated herein by this reference), Guarantor acknowledges and agrees
that the Administrative Agent has been appointed to undertake, on Lessor’s and,
in certain cases, the Lease Participants’ behalf, certain actions with respect
to the administration of this Guaranty, the other Operative Documents, and the
transactions contemplated herein and therein. Guarantor agrees to abide by the
provisions of Section 10.02 of the Investment Agreement and other provisions in
the Operative Documents in respect of the Administrative Agent’s role and
function in connection with the administration of the transactions contemplated
therein, including, without limitation, the payment of the Guaranteed
Obligations and other amounts owing under the Operative Documents directly to
the Administrative Agent for the account of the Lessor and the Lease
Participants, as applicable, the receipt and delivery of notices, reports,
financial statements, and the like to the Administrative Agent on the Lessor’s
and the Lease Participants’ behalf, and permitting, where applicable, the
Administrative Agent to exercise, on the Lessor’s and the Lease Participants’
behalf, the rights and remedies afforded Lessor under the Operative Documents.
 
SECTION 11. Changes in Writing. Neither this Guaranty nor any provision hereof
may be changed, waived, discharged or terminated orally, but only in writing
signed by the Guarantor and the Lessor (with the consent of all of the Funding
Parties).
 
SECTION 12. Governing Law; Submission To Jurisdiction.
 
(a)  This Guaranty (including, but not limited to, the validity and
enforceability hereof) shall be governed by, and construed in accordance with,
the laws of the State of New York, other than the conflict of laws rules thereof
(other than Section 5-1401 of the New York General Obligations Law). 
 
(B)  THE GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY NEW
YORK STATE OR FEDERAL COURT SITTING IN NEW YORK CITY AND ANY APPELLATE COURT
FROM ANY THEREOF IN ANY ACTION OR PROCEEDING BY THE LESSOR IN RESPECT OF, BUT
ONLY IN RESPECT OF, ANY CLAIMS OR CAUSES OF ACTION ARISING OUT OF OR RELATING TO
THIS GUARANTY OR THE OTHER OPERATIVE DOCUMENTS (SUCH CLAIMS AND CAUSES OF
ACTION, COLLECTIVELY, BEING "PERMITTED CLAIMS"), AND THE GUARANTOR HEREBY
IRREVOCABLY AGREES THAT ALL PERMITTED CLAIMS MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR IN SUCH FEDERAL COURT. THE GUARANTOR HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY
AFOREMENTIONED COURT IN RESPECT OF PERMITTED CLAIMS. THE GUARANTOR HEREBY
IRREVOCABLY AGREES THAT SERVICE OF COPIES OF THE SUMMONS AND COMPLAINT AND ANY
OTHER PROCESS WHICH MAY BE SERVED BY THE LESSOR IN ANY SUCH ACTION OR PROCEEDING
IN ANY AFOREMENTIONED COURT IN RESPECT OF PERMITTED CLAIMS MAY BE MADE BY
DELIVERING A COPY OF SUCH PROCESS TO THE GUARANTOR BY COURIER AND BY CERTIFIED
MAIL (RETURN RECEIPT REQUESTED), FEES AND POSTAGE PREPAID, AT THE GUARANTOR'S
ADDRESS DETERMINED PURSUANT TO SECTION 8. THE GUARANTOR AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.
 
(c)  Nothing in this Section 12: (i) shall affect the right of the Lessor to
serve legal process in any other manner permitted by law or affect any right
otherwise existing of the Lessor to bring any action or proceeding against the
Guarantor or its property in the courts of other jurisdictions or (ii) shall be
deemed to be a general consent to jurisdiction in any particular court or a
general waiver of any defense or a consent to jurisdiction of the courts
expressly referred to in Subsection (a) above in any action or proceeding in
respect of any claim or cause of action other than Permitted Claims.
 
SECTION 13. Taxes, Etc. All payments required to be made by the Guarantor
hereunder shall be made without set-off or counterclaim and free and clear of,
and without deduction or withholding for or on account of, any present or future
taxes, levies, imposts, duties or other charges of whatsoever nature imposed by
any government or any political or taxing authority as required pursuant to
Section 4.06 of the Investment Agreement.
 
SECTION 14. Subrogation. The Guarantor hereby agrees that it will not exercise
any rights which it may acquire by way of subrogation under this Guaranty, by
any payment made hereunder or otherwise, unless and until all of the Guaranteed
Obligations shall have been paid in full. If any amount shall be paid to the
Guarantor on account of such subrogation rights at any time when all of the
Guaranteed Obligations shall not have been paid in full, such amount shall be
held in trust for the benefit of the Lessor and the Lease Participants and shall
forthwith be paid to the Administrative Agent, for the Lessor’s and the Lease
Participants’ account, to be credited and applied to the Guaranteed Obligations,
whether matured or unmatured, in accordance with the terms of the Investment
Agreement.
 
SECTION 15. Waiver of Jury Trial. EACH OF THE GUARANTOR AND THE LESSOR WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING TO ENFORCE OR TO DEFEND ANY RIGHTS UNDER THIS
GUARANTY OR ANY OTHER OPERATIVE DOCUMENT OR UNDER AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN
CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY RELATIONSHIP EXISTING IN
CONNECTION WITH THIS GUARANTY OR ANY OTHER OPERATIVE DOCUMENT, AND AGREES THAT
ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.
 
SECTION 16. Amendment and Restatement. This Guaranty constitutes an amendment
and restatement of the Original Guaranty Agreement, and no novation of the
obligations of Guarantor under the Original Guaranty Agreement shall be deemed
to have occurred. Guarantor ratifies and reaffirms its guarantee obligations in
light of the amendments and restatements to the Operative Documents entered into
contemporaneously herewith.
 
[Signature on following page.]
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed,
under seal, by its authorized officer as of the date first above written.
 
[SEAL]

 
PROTECTIVE LIFE CORPORATION, 
a Delaware corporation 
 


 
By:
Name:
 


 


 